ORDER
LYNCH, District Judge.
FACTUAL BACKGROUND
On August 8, 1986, plaintiff filed a complaint against defendants in California Su*247perior Court (No. 862466) alleging, inter alia, sexual harassment and violation of state and federal civil rights acts. The complaint stated that plaintiff had “complied with all procedural conditions to filing suit for violation of her rights under California Fair Employment and Housing Act, and the Federal Civil Rights Act of 1964.” Based on the alleged violations of federal law, defendants removed the action to the United States District Court for the Northern District of California.1
On December 29, 1986, plaintiff filed a motion with this Court to remand this action to state court because of a lack of federal subject matter jurisdiction. See 28 U.S.C. section 1447(c). Plaintiffs motion is supported by two declarations. Plaintiffs own declaration states that she had filed a charge of discrimination with the California Department of Fair Employment and Housing (“DFEH”), but that she had never filed a charge of discrimination with the United States Equal Employment Opportunity Commission (“EEOC”). The second declaration is by Bernard Knapp, plaintiffs attorney, which summarizes a telephone conversation Mr. Knapp had with a consultant at DFEH. The consultant explained that DFEH will not cross-file a charge with the EEOC when EEOC jurisdiction is not apparent from the face of the charge. The charge indicated the defendant employed only ten employees. Since EEOC jurisdiction extends only to employers with fifteen or more employees, 42 U.S.C. section 2000e(b), EEOC jurisdiction appeared lacking.2
On January 30, 1987, this Court granted plaintiffs motion to remand the instant dispute to state court. In addition, this Court agreed to consider plaintiffs motion for sanctions under Rule 11 of the Federal Rules of Civil Procedure. This Court now orders sanctions as specified below.

. Plaintiff concedes that her initial state complaint contained “conclusory and mistaken allegations of Title VII jurisdiction." Plaintiff Wor-rell’s Reply to Defendants’ Opposition to Motion to Remand at 6. Plaintiff does not dispute the propriety of defendants’ removal of this action to the United States District Court based upon plaintiffs initially overbroad pleading. However, subsequent declarations filed by plaintiff with this Court establish, as described below, that federal jurisdiction is clearly lacking in this action. Therefore, the focus of this Court’s attention is directed to defendants’ opposition to plaintiff’s motion to remand this action to state court.


. Some confusion was created by the notation of "(50)” next to the number "10” in the box designated "no. of employees/members” on the charge filed with the state. Plaintiff’s reply brief contains a declaration from Barbara Osborne, senior consultant with DFEH, which clearly establishes that "(50)” is an internal DFEH code for the type of employer involved and does not pertain to the number of employees working at the establishment.